On behalf of my Government
and on my own behalf, I wish to join previous speakers in
congratulating you, Sir, most sincerely on your election as
President of the General Assembly at its fifty-fourth
session. Your election to this high office is a matter of
honour to all Africans and to the United Nations family, for
you represent a nation whose plight remained on the agenda
of this Organization for many years. The attainment of the
independence of Namibia, the last stronghold of colonialism
in the African continent, and the subsequent political,
economic and social developments that have occurred in the
last few years, have indeed paved the way for the
consolidation of the process of political integration of
southern Africa. We wish you well in your new
responsibilities, and are confident that this body will be
well served in the months ahead. We shall cooperate with
you in every way we can.
A well-deserved tribute is also due to your
predecessor, His Excellency Mr. Didier Opertti of
Uruguay, for the exemplary manner in which he
spearheaded the proceedings of the Organization during
the last session.
I would also like to express my high regard to the
Secretary-General for his continued commitment to
international peace and security and for his leadership in
dealing with an ever-increasing array of challenges
worldwide. I wish to encourage him to continue on this
positive path.
My Government welcomes the recent admission to
the membership of the United Nations of the Republic of
Kiribati, the Republic of Nauru and the Kingdom of
Tonga. We are certain that the new Members will further
enhance the universal nature of our Organization.
I have come to the General Assembly first as a
messenger of a people — the Mozambican people — who
have embarked on a long process of political, economic
and social stabilization, following years of instability. The
process of consolidating Mozambique’s young, multiparty
democracy is making steady progress. Step by step, our
country is returning to normalcy, though we are conscious
of the hurdles still ahead.


We are currently preparing for the second multiparty
presidential and parliamentary elections, to be held on 3
and 4 December 1999. Periodic genuine elections constitute
an important political exercise, which my Government and
I are committed to pursuing vigorously with a view to
ensuring lasting peace and stability in Mozambique.
In the past five years of pluralistic democracy we have
registered important advances in the consolidation of
nation-building through collective efforts involving all
layers of society. Taking advantage of its diversity and
vitality, our Parliament has held fruitful discussion, which
resulted in the adoption of new laws that are contributing
positively to the revitalization of political, economic and
social institutions as well as to the consolidation of peace
and democracy.
More important, this forum has contributed to the
creation among parliamentarians of a new vision and
understanding of the facts about our country and a vision of
a united nation pursuing peace, progress and prosperity for
all Mozambicans, thus consolidating national reconciliation.
The period under review has equally witnessed significant
economic and social progress. We are proud that this has
been highlighted and commended by well-advised outside
observers and by many of the most respected organizations
and institutions as a good example of commitment to
implement economic reforms.
The Mozambican economy has grown at encouraging
rates, resulting in the allocation of an increased share of the
national budget to the social sectors. The whole network of
schools and health facilities destroyed during the years of
destabilization has been rebuilt, and most roads and bridges
are under rehabilitation.
My Government has succeeded in creating a more
enabling environment for private investment by redefining
its role as facilitator. We have identified and established
special incentive schemes in various areas with higher
potential for development. These incentives are aimed at
bringing new investments to a number of areas in order to
develop internationally competitive economic zones, create
employment opportunities and promote sustainable
economic growth. They are also intended to bring about
balanced development of the whole country, bearing in
mind that some areas were neglected during colonial times.
The streamlining of investment procedures, coupled
with political stability, has contributed to the attraction of
large investments such as the Maputo Development
Corridor project. The concept of development corridors is
an initiative regarded as the cornerstone of the regional
integration strategy involving the countries of the
Southern African Development Community (SADC).
Other transfrontier and national programmes in
partnership with other countries of the region play a
major role in this process. These include strategic projects
such as the $1.3-billion Mozal aluminium smelter plant to
be completed within one year and the projected $2-billion
Maputo iron and steel plant; both are part of the Maputo
Development Corridor project. The construction of
another $600-million iron and steel plant and the
construction of a new port in Savane are envisaged as
part of the Beira Corridor. Gas projects in the southern
and central regions of Mozambique, as well as sugar
plants and tourism, are other undertakings of great
importance being developed in Mozambique with the
participation of other SADC countries.
The ambitious plan for the development of integrated
programmes and projects in the Zambezi river basin, an
extensive and potentially rich part of Mozambique,
include the construction of a big hydroelectric dam at
M’panda M’kua. The Zambezi valley covers more than
200,000 square kilometres, nearly one third of our
national territory, and is endowed with a variety of
resources of strategic importance, which we intend to
develop in order to bring about sustainable development
for our country and for the SADC region. The Cabora
Bassa dam is already supplying electricity to Zimbabwe
and to South Africa.
Mozambique will thus be in a position to use its
geostrategic location to make a greater contribution
towards the integrated development of the southern
African region; this is one of the building blocks of
continental integration.
We believe that cooperative interaction involving
various segments of society, including the private sector,
is the key to the promotion of sustainable development
through a smart partnership in which all stakeholders will
benefit.
I come to this Assembly also as a messenger of the
peoples of southern Africa, a region striving to develop as
a community of nations and peoples at peace with itself
and with others and working towards balanced and
integrated development. Last month, the people and the
Government of Mozambique were honoured to host the
nineteenth Summit of Heads of State or Government of
our community, the Southern African Development
Community. The Maputo Summit was held on the theme
2


“SADC in the next millennium: working together for peace,
progress and prosperity”. It brought together heads of State
or Government and other high-ranking representatives of all
its 14 member States and, as guests, the heads of State of
Nigeria, Uganda and Rwanda, the Secretary-General of the
Organization of African Unity (OAU), the Executive
Secretary of the Economic Commission for Africa, as well
as other dignitaries representing a variety of other regional
and international organizations.
In reviewing the progress made over the previous 12
months, the Summit noted with satisfaction that the
economies of the Community continued to grow at in
average rate of 3 per cent, thanks to sound macroeconomic
policies implemented by member States and to the
harmonization and coordination of activities towards
economic integration. However, in order to eradicate
poverty, the region needs to grow at an average rate of 6
per cent per year. To achieve this objective we need to
mobilize more regional resources as well as to consolidate
an enabling environment to increase the share of foreign
direct investment. We have once again resolved to commit
ourselves to ensure that all of our countries and peoples can
benefit as they must from the globalization process. To that
end, efforts will continue to be made to consolidate peace
throughout the region, to harmonize sectoral policies and to
implement sound economic policies.
During the Maputo Summit, the heads of State and
Government signed three important documents: on wildlife,
on health and on productivity. They welcomed the recent
entry into force of the SADC Protocols on Shared
Watercourse Systems, on Energy, on Transport,
Communications and Meteorology, and on Combating Illicit
Drug Trafficking, and the charter of the Regional Tourism
Organization of Southern Africa. The entry into force of the
Trade Protocol on 1 January 2000 will bring additional
opportunities and challenges to our region, and will enhance
the programme initiated a few years ago with the entry into
force of other protocols. All these legal instruments are,
indeed, important steps towards regional integration leading
to a better future.
In southern Africa, HIV/AIDS is spreading at an
alarming rate. Governments in the SADC region, aware of
the far-reaching negative consequences, are seeking
collective and individual strategies to counter the spread of
AIDS. In Lusaka, Zambia, we met at a regional level to
look into advisable approaches that can enhance awareness
within each country and to consider measures that can help
Governments to mobilize financial and human resources to
face this global threat. We have no choice: either we stop
the spread of AIDS or we risk putting the viability of our
societies at stake, because in our region the most qualified
people are the ones at high risk.
This scenario foretells our future. Our economic,
social and political development will remain on the
horizon, and the structures of our societies will be
seriously undermined, unless effective, concrete steps are
taken. In this context, my Government very recently
adopted a national strategy against HIV/AIDS.
The resolution on cooperation between SADC and
the United Nations to be adopted this year must reflect
the positive progress that has taken place within SADC,
and stress the importance of greater interaction with the
United Nations in all fields of common interest. At the
same time, our Community — which is built on
democratic principles, equitable and sustainable
development, improved living standards of citizens, free
movement of factors of production, goods and services —
remains equally committed to strengthening its
relationship with other regional organizations.
The search for a durable peace is still a constant
objective of the region. It is for this reason that we
welcome the progress made in the settlement of the
conflict in the Democratic Republic of the Congo. The
signing of the agreement by all parties opens a new era
for the region and beyond. What is required now is for
the international community, particularly the United
Nations, to meet its responsibilities by sending, as
expeditiously as possible, peacekeeping forces with an
appropriate mandate and adequate resources, under
Chapter VII of the Charter, for the achievement of lasting
peace and stability in the Democratic Republic of the
Congo.
We hope that the progress to which I have referred
to above will make a positive impact on the Angolan
conflict. The people of Angola must be given the
opportunity to live in peace and harmony. The
international community has a moral and political
obligation to assist the Angolans to reverse the
humanitarian tragedy which is unfolding in vast areas of
their territory. At the same time, the international
community, while supporting the Government of Angola
in restoring peace and stability in that country, must call
on Mr. Savimbi to abandon his aggressive and
irresponsible action. In particular, the Security Council
sanctions imposed on UNITA must be fully observed, in
order to prevent further suffering in that SADC country.
In this context, we salute the positive work already done
3


by Ambassador Robert Fowler, Chairman of the Security
Council sanctions committee, and we encourage him to
continue with his work.
This is our vision of the future of Mozambique as an
individual country and also that of SADC as a whole.
The recurrence of conflicts in Africa has exacerbated
the plight of children as the main victims. The recent
Organization of African Unity (OAU) summit, held in
Algiers, echoing the recommendations of the African
Conference on the Use of Children as Soldiers, held in
Maputo in April this year, adopted a resolution calling,
inter alia, for the elaboration of an international convention
outlawing the use of children under 18 years of age in
armed conflicts. We urge all members of the United
Nations to adhere to and support this initiative, which, in
our view, must be associated with all other rights of the
child.
We believe that the implementation of that OAU
resolution, together with the concept of “children as zone
of peace” would constitute a valuable contribution to the
protection of children. In this regard, I commend the United
Nations Children’s Fund (UNICEF), the Special
Representative of the Secretary General on Children and
Armed Conflict and non-governmental organizations for
their relentless efforts to promote and ensure respect for the
rights of the child.
Moreover, the proliferation of small arms and light
weapons, together with transnational crimes such as money
laundering and drug trafficking, constitute major sources of
instability for many countries, including my own. We in
southern Africa are undertaking a coordinated action with
a view to addressing these challenges and bringing about
peace and stability.
In May this year Maputo hosted the First Meeting of
States parties to the Convention on the Prohibition of the
Use, Stockpiling, Production and Transfer of Anti-personnel
Mines and on their Destruction. The Maputo Meeting was
held when thousands of innocent civilians were being
maimed in many parts of the world, including my own
country. The Meeting adopted a Declaration calling upon us
to rededicate ourselves in the struggle against these
insidious weapons, in fulfilment of our obligations under
the Ottawa Convention. More important, the Maputo
Meeting offered a unique opportunity to remind the
international community of the need to meet the targets set
by the Convention. In four years we must destroy all
anti-personnel mines in warehouses, and in ten years we
must complete the demining process in affected countries.
As we concluded in Maputo, these targets are
non-negotiable. What is negotiable is the ways and means
for the attainment of these objectives. We therefore call
upon all States and organizations in a position to do so to
ensure that these goals are met. Failure to reach these
goals would undermine the credibility of the international
community and, above all, the universalization of the
Convention. It is our earnest hope that the General
Assembly will give additional impetus to the momentum
created by the adoption of the Maputo Declaration.
We in southern Africa are disturbed about the low
levels of foreign direct investment in Africa. We are
deeply concerned about recent evidence presented by the
United Nations Development Programme (UNDP)
showing a drastic reduction in official development
assistance, in particular for Africa. More worrisome is the
fact that the target of 0.7 per cent in official development
assistance has never been entirely met, and, on the
contrary, it has reached only one third of the established
target.
Lack of adequate funding has contributed to poor
realization of the goals set by major international
conferences, including those contained in the Cairo
Programme of Action, which was reviewed during the
recently held twenty-first special session of the General
Assembly on population and development.
Without political will there will be no sustainable
development in the global economy, and the risk of the
further marginalization of developing countries, with all
of its negative consequences, will remain high.
In addition, the issue of external indebtedness
continues to be the single most important obstacle to the
development of many countries, particularly in Africa.
Efforts must be made to ensure that the Heavily Indebted
Poor Countries Debt Initiative is accessible to the
countries in need.
As I speak on this issue, I must once again thank the
international community for the assistance rendered to
Mozambique under this Initiative, as of last June. The fact
of the matter, however, is that our debt burden continues
to undermine our efforts to achieve sustainable
development. We believe it is high time for the
international community to start writing off the external
debt of those countries that have made visible and
4


sustainable progress in the implementation of tough
structural adjustment measures and political reforms. Such
a course of action would undoubtedly provide more
incentives for other countries to undertake these measures
and to redirect resources to the social sectors, in particular
for the provision of water and better education and to fight
the HIV/AIDS pandemic.
My Government wishes to commend the 5 May
Agreement signed by the Governments of Indonesia,
Portugal and United Nations which culminated in the
holding of a referendum in East Timor. We salute the
people of East Timor for the exemplary and orderly manner
in which they participated in the referendum and for the
clear and unequivocal way in which they decided for
independence. We are deeply saddened and gravely
concerned over the tragic developments that have followed
the announcement of the results of the referendum. We are
particularly distressed over the fact that massacres against
innocent civilians and indiscriminate destruction of property
have occurred, largely due to the failure by Indonesia to
secure order and by the international community to act
expeditiously.
The fact that the East Timor tragedy occurred when
similar situations had been prevented not long ago leads us
to believe in the existence of passivity and selectivity in
dealing with issues that undermine international peace and
security. We nevertheless commend the decision taken by
the Security Council to send a mission to Jakarta and Dili
and the subsequent actions taken with the cooperation of
the Government of Indonesia.
Along with restoring peace and stability, efforts must
be made to provide a speedy humanitarian response to
assist the people who were displaced or became refugees as
a result of the unprecedented levels of violence we have
witnessed in that territory. The tragedy in East Timor
underlines the importance of translating into deeds the
relevant recommendations contained in the “Report of the
Secretary-General to the Security Council on the protection
of civilians in armed conflict”.
Mozambique has given its modest contribution to the
United Nations Mission in East Timor and stands ready to
continue to play a role in future efforts of the international
community.
On behalf of my Government and on my own behalf,
I wish to seize this opportunity to convey our deepest
sympathy to those who have lost their loved ones. It is our
hope that their suffering will not be in vain, and that the
United Nations and all parties will ensure the early
implementation of the results of the referendum.
The issue of East Timor reminds us of other people
who are striving for self-determination. We are
encouraged by the latest positive developments that have
taken place in the Middle East. They confirm that, with
the necessary political will, taking into account the
interests of all parties to the conflict, peace is possible in
that region. Our task is to help the Palestinians and the
Israelis take maximum advantage of the momentum that
has been created as a result of the signing of the Sharm
el-Sheik Memorandum, on 4 September 1999, following
the deadlock in the implementation of the Wye River
Memorandum of 23 October 1998. Success in the
implementation of the current Memorandum depends on
strict observance of the principle of land for peace.
Recent incidents along the common border between
India and Pakistan are a source of great concern to all
peace-loving countries. We call upon both Governments
to exercise maximum restraint and to refrain from taking
actions that might jeopardize further the already volatile
situation along their common border.
It is our earnest hope that the United Nations
intervention in Kosovo will bring lasting peace and
stability to that territory and the region. To this end
Mozambique is contributing with a small team of police
officers.
We equally hope that now that the Lockerbie issue
is in the hands of justice, the Security Council will
honour its undertakings by lifting the sanctions on Libya.
Both the final settlement of this issue and the holding of
a referendum in Western Sahara will have a positive
impact on the development of Africa.
We are at the threshold of the next century, and the
challenges ahead are enormous. They require stronger
commitment and greater international cooperation. In this
connection, we wish to commend the Secretary-General
for organizing the Millennium Assembly and the
millennium summit for the year 2000. Indeed, there could
be no better way to inaugurate the new era than by
assembling all world leaders to reflect on the strategies
and policies that will govern our planet in the next
millennium. Whatever themes we choose to debate, they
should include the promotion of a culture of peace within
nations, regions and throughout the world, for this will
allow the realization of all other objectives, in particular
the eradication of poverty, promotion of development,
5


protection of human rights and meeting the challenges of
globalization.
It is therefore our hope that the forthcoming historic
gatherings will signal the beginning of the crystallization of
the process of building a better and safer world by
producing meaningful strategies, actions and policies that
will guide the United Nations of tomorrow. We agree that
these high-level events should not result merely in the
adoption of declarations that cannot be translated into
concrete actions for both the United Nations and
Governments.
We should therefore aim at pragmatic, action-oriented
and implementable decisions. Then, and only then, shall we
meet the aspirations of the founding fathers of our universal
Organization.

